      Case: 1:20-cv-04270 Document #: 18-1 Filed: 09/23/20 Page 1 of 2 PageID #:81




                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

D’ANDRE BRADLEY; DAVID D. MOORE;                           )
TARA D. MOORE; BRETT O. SHELTON;                           )
ILLINOIS STATE RIFLE ASSOCIATION; and                      )
SECOND AMENDMENT FOUNDATION, INC.                          )
                                                           )
                      Plaintiffs,                          )
                                                           )       Case No. 1:20 CV 4270
        v.                                                 )
                                                           )
BRENDAN F. KELLY, in his official capacity as              )
Director of the Illinois State Police; and JESSICA         )
TRAME, in her official capacity as Bureau Chief of         )
the Illinois State Police Firearms Services Bureau,        )
                                                           )
                      Defendants.                          )


                                    NOTICE OF FILING

To:     Mary A. Johnston (Atty. ID#6320865)
        Office of the Illinois Attorney General
        100 West Randolph Street, 13th Floor
        Chicago, IL 60601
        (312) 721-8734

       Please take note that on September 23, 2020, we caused to be filed with the Clerk of the
United States District Court for the Northern District of Illinois, Eastern Division, the JOINT
STATUS REPORT.

Dated: September 24, 2020

Attorneys for Plaintiffs
D’Andre Bradley, David D. Moore
Tara D. Moore, Brett O. Shelton,
Illinois State Rifle Association, and
Second Amendment Foundation, Inc.

/s/ David G. Sigale
David G. Sigale (Atty. ID #6238103)
Law Firm of David G. Sigale, P.C.
799 Roosevelt Road, Suite 207
   Case: 1:20-cv-04270 Document #: 18-1 Filed: 09/23/20 Page 2 of 2 PageID #:82




Glen Ellyn, IL 60137
630.452.4547/630.596.4445
dsigale@sigalelaw.com

/s/ Gregory A. Bedell
Gregory A. Bedell (Atty. ID# 6189762)
Knabe & Bedell
33 North Dearborn Street
10th Floor
Chicago, Illinois 60602
312.977.9119
gbedell@kkbchicago.com

/s/ Jacob Heubert
Jacob Huebert (Atty. ID# 6305339)
Martha Astor (appearing pro hac vice)
Scharf-Norton Center for Constitutional Litigation at the
GOLDWATER INSTITUTE
500 E. Coronado Rd.
Phoenix, AZ 85004
Telephone: (602) 462-5000
jheubert@goldwaterinstitute.org
litigation@goldwaterinstitute.org
